                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,                            : Civil No. 1:20CV00397
                   Plaintiff,                        :
                                                     :
              v.                                     :
                                                     :
125 EASTSIDE DRIVE, LEXINGTON,                       :
DAVIDSON COUNTY, NORTH CAROLINA,                     :
WITH ALL APPURTENANCES AND                           :
IMPROVEMENTS THEREON,                                :
                     Defendant.                      :


                     VERIFIED COMPLAINT OF FORFEITURE

       NOW COMES Plaintiff, United States of America, by and through Matthew G.T.

Martin, United States Attorney for the Middle District of North Carolina, and respectfully

states as follows:

       1.     This is a civil action in rem brought to enforce the provisions of 21 U.S.C. §

881(a) for the forfeiture of the aforesaid defendant real property which was used or

intended to be used in any manner or part to commit or to facilitate the commission of a

violation of the Controlled Substances Act, 21 U.S.C. §§ 801 et seq., punishable by more

than one year's imprisonment, or which constitutes proceeds traceable to the exchange of

a controlled substance in violation of the Controlled Substances Act.

       2.     This action is also brought to enforce the provisions of 18 U.S.C. '

981(a)(1)(C) for the forfeiture of the aforesaid defendant real property which constitutes or

was derived from proceeds traceable to an offense constituting specified unlawful activity




            Case 1:20-cv-00397 Document 1 Filed 05/05/20 Page 1 of 5
as defined in 18 U.S.C. ' 1956(c)(7), or a conspiracy to commit such offense, specifically

the exchange of a controlled substance in violation of state and federal law.

       3.     The defendant property is all that certain lot or parcel of land known as 125

Eastside Drive, Lexington, Davidson County, North Carolina, with all appurtenances and

improvements thereon, more particularly described as follows:

       BEING Lots Nos. Eight (8), Nine (9), and Ten (10) in Block “K” of what is
       known as Weaver Addition as shown by map duly registered in Plat Book 3,
       page 15 in the Office of the Register of Deeds for Davidson County, North
       Carolina.

(See Exhibit A-1 attached hereto).    The record title holder of the subject real property is

Christopher Brandon Yokeley.         The property was acquired by Christopher Brandon

Yokeley on or about April 23, 2012 by North Carolina General Warranty Deed recorded

in the Davidson County Register of Deeds at Book 2054, Pages 2480-2481.

       4.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant real property.    This Court has jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. §

1355(a).

       5.     This Court has venue pursuant to 28 U.S.C. § 1355(b)(1) and 1395.

       6.     The defendant real property has not been seized but is located in this district,

and one or more of the acts giving rise to forfeiture occurred in this district.   The United

States of America does not request authority from the Court to seize the defendant property


                                              2




            Case 1:20-cv-00397 Document 1 Filed 05/05/20 Page 2 of 5
at this time.    The United States will, as provided by 18 U.S.C. § 985(b) and (c)(1):

       a.        post notice of this action and a copy of the Complaint on the defendant real

                 property;

       b.        serve notice of this action on the defendant real property=s owner and any

                 other person or entity who may claim interest in the defendant real property;

                 and

       c.        file a Lis Pendens in the county records of the property status as a defendant

                 in this action.

       7.        The facts and circumstances supporting the seizure and forfeiture of the

defendant real property are contained in Exhibit A, attached hereto and wholly incorporated

herein by reference.

       WHEREFORE, the United States of America prays that judgment be entered

declaring the defendant real property be forfeited to the United States of America for

disposition according to law; and that the United States of America be granted such other

relief as this Court may deem just and proper, together with the costs and disbursements of

this action.




                                                3




                Case 1:20-cv-00397 Document 1 Filed 05/05/20 Page 3 of 5
This the 5th day of May, 2020.

                                 Respectfully submitted,

                                 MATTHEW G.T. MARTIN
                                 United States Attorney



                                 /s/ Lynne P. Klauer
                                 Lynne P. Klauer
                                 Assistant United States Attorney
                                 NCSB #13815
                                 101 S. Edgeworth Street, 4th Floor
                                 Greensboro, NC 27401
                                 Phone: (336) 333-5351
                                 Email: lynne.klauer@usdoj.gov




                                 4




     Case 1:20-cv-00397 Document 1 Filed 05/05/20 Page 4 of 5
Case 1:20-cv-00397 Document 1 Filed 05/05/20 Page 5 of 5
                                                             A

Case 1:20-cv-00397 Document 1-1 Filed 05/05/20 Page 1 of 4
Case 1:20-cv-00397 Document 1-1 Filed 05/05/20 Page 2 of 4
Case 1:20-cv-00397 Document 1-1 Filed 05/05/20 Page 3 of 4
Case 1:20-cv-00397 Document 1-1 Filed 05/05/20 Page 4 of 4
                                                             A-1

Case 1:20-cv-00397 Document 1-2 Filed 05/05/20 Page 1 of 2
Case 1:20-cv-00397 Document 1-2 Filed 05/05/20 Page 2 of 2
